El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
*298Ert septiembre de 1921, Javier Alonso Riera estableció procedimientos de injunction contra Herminio Madera, Jaime Pizá, Benito Alonso, M. Riera Palmer y Leopoldo Santiago Carmona, alegando en substancia qne en mayo 16, 1914, Javier Alonso Riera constituyó una sociedad mercantil con los demandados Herminio Madera, Manuel Alvarez y Enrique Alonso Riera, bajo la razón social de “Alonso Riera & Com-pañía,” para dedicarse a la compra-venta de tabaco en rama y demás negocios del ramo; que en abril 17, 1915, Javier Alonso y Enrique Alonso vendieron sus respectivos haberes y participaciones a los otros consocios Manuel Alvarez y Herminio Madera, estipulando la continuación de dicha so-ciedad y qne se continuara usando por los referidos Alvarez y Madera el nombre o razón, social Alonso Riera &¡ Cía. por todo el tiempo porque fué constituida tal sociedad según la escritura de marzo 16, 1914, y usando tal nombre en las pró-rrogas que de dicha sociedad se hicieran; que en marzo 17 y diciembre 1, 1917, respectivamente, fué prorrogado dicho término hasta diciembre 1, 1922; que la autorización así con-ferida no tenía eficacia ni validez legal alguna toda vez qne está en contravención abierta con lo dispuesto en el artículo 126 del Código de Comercio; que posteriormente Manuel Alvarez vendió todo su haber y participación en la sociedad a Herminio Madera, lo que de hecho disolvió la referida so-ciedad de Alonso Riera & Cía., quedando como único y ex-clusivo dueño del negocio con cargo de todo su activo y pa-sivo; que no obstante esta disolución el demandado Madera continuó usando y proyectó continuar usando en el futuro como razón social el nombre de Alonso Riera & Cía. violando así el convenio celebrado con el demandante Javier Alonso y su hermano Enrique, asumiendo la eficacia y validez legal de este convenio que fué negado, y también lo dispuesto en la legislación mercantil vigente toda vez que no puede usarse una razón social colectiva que indique una sociedad debida-mente constituida donde no existe de hecho y de derecho tal *299sociedad; que el aso del referido nombre es motivo de con-fusión entre los clientes de Javier Alonso, algunos de los cuales dirigían equivocadamente su correspondencia al esta-blecimiento de Madera; que en la correspondencia dirigida al peticionario por equivocación de la administración de co-rreos ban venido incluidas cartas, las que ban sido retenidas y contestadas por el referido Madera con la idea de esta-blecer relaciones comerciales con los clientés de dicbo Javier Alonso; que dicbo Madera babía venido y usaba maliciosa-mente sobres y circulares con sólo los apellidos Alonso Riera, lo que tenía exclusivamente por objeto el aumentar la con-fusión entre el establecimiento de Madera y el de Javier Alonso a los efectos de apropiarse maliciosamente de parte de la clientela de Javier Alonso; que dicbo Madera con fecba reciente ba formado otra sociedad bajo la razón social de Madera Hermanos para dedicarse al mismo negocio de com-pra-venta de tabaco en rama, que dicbo Madera era el principal socio gestor de dicba sociedad y que la referida socie-dad babía sido constituida con la idea de competir y hacerle daño a la supuesta sociedad de Alonso Riera & Cía. con el objeto de perjudicar el buen nombre de Alonso Riera, ilegal-mente incluido en la actualidad en la razón social Alonso Riera & Cía.; que Javier Alonso era uno de los mayores com-petidores de dicho Madera en el negocio de compra-venta de tabaco en rama y babía venido dedicándose por mucho tiempo y se dedicaba entonces al referido negocio bajo su propio nombre de Javier Alonso Riera con el cual es gene-ralmente conocido por todos sus clientes y el público en general, gozando dicbo nombre de gran crédito en esta isla y en el extranjero desde mucho antes de la fundación de la sociedad de Alonso Riera & Cía.; que el propósito del de-mandado Madera de continuar su negocio bajo la llamada razón social de Alonso Riera & Cía. no es otro que el de controlar las actuaciones de la supuesta sociedad de Alonso Riera & Cía. con el fin de desacreditar dicbo nombre, ocasio-*300nando de esta manera gran daño al buen nombre, reputación e intereses de uno de sus mayores competidores, el referido Javier Alonso; que con el fin de poner término a este estado de confusión y de competencia maliciosa, el referido Javier Alonso en julio, 1921, había radicado en la corte de distrito una demanda de injunction perpetuo en contra del deman-dado Madera, para impedir el uso ilegal por dicho deman-dado Madera de los apellidos Alonso Riera en la supuesta entidad mercantil de Alonso Riera & Cía., o en ninguna otra forma, el cual injunction estaba pendiente de trámites en la actualidad; que pendiente aún dicho procedimiento de injunction el demandado Madera con el fin de burlar la reso-lución que en su día se dictase de acuerdo con la súplica de la demanda, consiguió maliciosamente que los demandados Mariano Riera Palmer y Benito Alonso, así como los demás co-demandados entraran a formar parte como incorporadores de una corporación de acuerdo y con sujeción a las leyes de Puerto Rico bajo el nombre de Alonso Riera & Cía., Inc., cuyo propósito había realizado recientemente habiéndose ex-pedido por la Secretaría Ejecutiva de Puerto Rico, a ins-tancias de dichos incorporadores, el correspondiente certifi-cado de incorporación; que el objeto principal de la refe-rida corporación es idéntico al de la extinta sociedad de Alonso Riera & Cía., o sea, la compra-venta de tabaco en rama y demás negocios del ramo; que los referidos Mariano Riera Palmer y Benito Alonso no se dedicaban ni se habían dedi-cado nunca a este negocio, ejerciendo el primero su profe-sión de abogado en la ciudad de Mayagüez, ignorándose por el peticionario la ocupación exacta del segundo; que dichos demandados Riera Palmer y Alonso han sido hecho figurar por el demandado Herminio Madera como incorporadores de la corporación de referencia, sólo y exclusivamente para poder hacer uso de sus apellidos en el nombré de la dicha nueva corporación, violando así los derechos del demandante y con gran perjuicio de sus intereses; que el referido Madera *301siguiendo el plan concebido ba becho publicar anuncios en la prensa y enviado circulares a sus clientes dando aviso de la referida incorporación; que en los anuncios de la prensa se publicaron los nombres de los incorporadores de la nueva corporación, que son: Jaime Pizá, Benito Alonso, M. Riera Palmer y Leopoldo Santiago Carmona, sin que figure o esté conectado en forma alguna el referido Herminio Madera; que todo esto viene a aumentar la confusión reinante al aña-dir aparentemente una nueva entidad, además de las exis-tentes, en la que debían de figurar los apellidos de Alonso Riera, y todo ello en violación abierta de los derechos de dicbo Javier Alonso y con gran perjuicio de sus intereses, los que sufrirían grandes e irreparables daños.
En la súplica de la demanda se pedía que se decretara por la corte un auto de injunction perpetuo ordenando a los demandados, sus agentes y empleados se abstuvieran total-mente de usar los apellidos “Alonso Riera” como parte del nombre de la corporación “Alonso Riera & Cía., Ine.,” así como en sus cartas, sobres y circulares, o en ninguna otra forma, ya directa o indirectamente, que pudiera dar lugar a confundir el establecimiento que tiene Javier Alonso bajo su propio nombre con el de la nueva corporación, y mientras se oía y resolvía, decretar un injumction preliminar en los términos antes expuestos.
A esta petición se acompañó una declaración jurada de Manuel Alonso, quien manifestó que Herminio Madera se había acercado al declarante en la calle y le había manifes-tado que necesitaba alguna persona de apellido Alonso para una corporación que intentaba establecer, preguntando si al declarante le gustaría figurar como uno de los incorpora-dores, a lo que el declarante contestó que no deseaba formar parte de ninguna corporación en la cual tuviera él solamente un interés nominal y no real.
Otro affidavit acreditaba la publicación en septiembre 6 *302por orden de los Sres. “Alonso Riera & Cía.” de nna notñ ficación de qne el Secretario Ejecutivo Rabia espedido un certificado de incorporación de la corporación “Alonso Riera & Cía;,” la que se dedicaría al negocio de venta de tabaco en rama, y a la fabricación de tabacos y cigarrillos.
Otro affidavit acredita una publicación semejante becba en septiembre. 10.
Habiendo sido llamado a declarar como testigo del peti-cionario el Sr. Mariano Riera Palmer, y por razón de alegar estár imposibilitado para comparecer a la vista, presentó un affidavit en el que se incluyen las siguientes manifesta-ciones: ■
“Que hace a^gún tiempo se personó en mi oficina notarial don Alfonso V,aides, ofreciéndome en nombre de don Herminio Madera, a quien no conozco, unas acciones para fundar una corporación ta-bacalera, las cuales acciones tenían un valor de cien dólares. Al ma-nifestarle que me era imposible tomar dichas acciones por carecer de dinero en el momento, me informó dicho señor Yaldés que tales acciones podían ser pagadas tan cómodamente- como yo quisiera, y que si era cierto que la industria tabacalera se encontraba afectada por una crisis, en el futuro dichas acciones habrían de adquirir gran valor con el consiguiente incremento del negocio. Que por tratarse de un buen .amigo mío como lo es el señor Yaldés, quien vino en re-presentación según me dijo, del señor Madera, no tuve inconveniente alguno en tomarle cinco acciones con la condición de que habían de ser pagadas cuando y como me fuera posible, a lo cual accedió el señor Yaldés, preguntándome entonces si yo tendría inconveniente alguno en que mi apellido figurase en el nombre de la corporación y yo como tal incorporador, a lo cual no hice objeción alguna. Algún tiempo más tarde el señor Yaldés acompañado del notario don Juan Alemañy Sosa, me trajo las cláusulas de incorporación de la corporación deno-minada ‘Alonso Riera & Oía., Inc.’ las cuales cláusulas firmé de acuerdo con lo convenido. Lo declarado es la verdad con todo lo relacionado con el asunto indicado sin que haya omitido detalle al-guno. Que estoy ajeno en absoluto de los móviles que indujeron al señor Yaldés y al señor Madera a ofrecerme las acciones indicadas, así como el de utilizar mi apellido para constituir el nombre de dicha corporación y de hacerme figurar como incorporador de la misma.”
*303La declaración jurada de Javier Alonso trata de todos los particulares qne contiene la petición arriba descrita ade-más de otros detalles históricos interesantes, cuya enumera-ción se omite aquí en pro de la brevedad.
La contestación formulada por todos los demandados en los procedimientos de injunction alega la'falta de jurisdic-ción en equidad por razón de existir un remedio adecuado en la ley, o sea, una acción para anular el contrato descrito en la petición; - e insisten en que en vista del carácter man-datorio de la orden que se solicita la orden preliminar sería improcedente; porque el peticionario no tenía derecho a pedir un injunction preliminar por virtud de.la autorización conferida a Madera para usar el nombre de Alonso .Riera & Cía., por hallarse impedido por sus propios actos hasta tanto sea obtenida una declaración de nulidad del convenio a que antes se ha hecho referencia y una declaración legal de diso-lución de la sociedad Alonso Riera & Cía.; que no aparecie-ron los daños irreparables; que el procedimiento se basaba en un contrato, el cual, según lá alegación de la misma de-manda no tenía eficacia ni validez legal; que de la faz de la demanda y de los affidavits del demandado aparecía que Ma-dera había usado el nombre de Alonso Riera &' Cía. mucho antes de que lo hiciera el peticionario y que el peticionario quería establecer una competencia maliciosa en contra de Madera; que los affidavits del demandado mostraban un saldo de conveniencia en favor del demandado y demanda-dos; y que el negocio de una corporación o sociedad mer-cantil no debía ser restringido o anulado por meros especu-lativos o posibles perjuicios.
Un affidavit suscrito por Herminio Madera contiene el siguiente párrafo (bastardilla nuestra):
‘‘Que el suscribiente considerándose con derecho al uso del nombre Alonso Riera & Cía. y para ampliar sus negocios e incorporate a este negocio el de la mercantil Alonso Hiera & Gia., ha sido uno de los promotores de una corporación llamada Alonso Riera & Cía., Inc., *304cuya corporación ha sido aceptada por el Secretario Ejecutivo de Puerto Rico.”
La corte de distrito libró una orden preliminar de injunc'tion contra la cual los demandados Pizá y Santiago Carmona interpusieron apelación.
La corporación ha solicitado la expedición de un auto inhibitorio para impedir cualquier acción ulterior en los pro-cedimientos de injunction y solicita además que sea anulada la orden disponiendo el libramiento del auto preliminar de injunction.
Alega la petición además de que están pendientes los procedimientos de injunctionf entre otras cosas, que en dichos procedimientos fueron emplazados personalmente los demandados que en el título del caso se nombran, y tal em-plazamiento se les hizo en sus propios nombres y no en re-presentación de ninguna otra personalidad, y menos aún en la de Alonso Eiera &- Cía., Inc., pues ellos no tenían tal re-presentación y porque esa corporación no aparece como de-mandada ; que el juez de distrito, después de oir a las partes, dictó una orden restrictiva que se copia íntegramente en la petición, cuya parte principal es como sigue:
“La corte decreta el injunction preliminar y en su consecuencia ordena que mientras se resuelve este caso los demandados, sus agentes y empleados se abstendrán totalmente de usar los apellidos de Alonso Riera como parte del nombre de la corporación ‘Alonso Riera & Cía., Inc.’ así como en sus cartas, sobres y circulares o en ninguna otra forma, ya directa o indirectamente, que pueda dar lugar a confundir el establecimiento que bajo su propio nombre tiene establecido en esta ciudad el demandante con el de la nueva corporación.”
Las demás alegaciones son como siguen:
“Séptimo: Que la referida resolución, suspende los negocios y tráfico de la corporación ‘Alonso Riera y Compañía, Incorporada’ que por virtud de la misma, no puede usar su nombre, ni realizar ne-gocios, a pesar de hallarse legalmente incorporada en la Secretaría *305de Puerto Rico, y de no haberse seguido contra ella proceso legal al-guno para hacerla cesar en sus negocios.
" Octavo: Que de acuerdo con la ley estableciendo el auto de injunction, no puede concederse un injunction para suspender los ne-gocios generales u ordinarios de una corporación, a menos que medie notificación a los oficiales o administrador de la misma; lo que no se ha hecho en el caso que motiva esta petición. (Sección 9, Ley 8 de Marzo de 1906.)
■ "Noveno: Que en el aludido pleito número 259, no ha sido parte esta corporación; ni ha sido oída, ni se la ha citado para que exponga y alegue; y no obstante todo esto, se ha dictado la resolución que más arriba queda transcrita y que la imposibilita para sus negocios.
“Décimo: Que la peticionaria carece de remedio adecuado y efi-ciente, en ley, para ir contra esa resolución, dado que no es parte en el pleito en que aquella recayó; y que cualquier remedio que en ley utilizara, en el caso de que lo hubiera, sería tardío, y quedaría la corporación sin poder efectuar negocios mientras se sustanciara, el pleito.
“Undécimo: Que la suspensión de los negocios de esta corpora-ción, que de tal resolución se deriva forzosamente, causa a la corpo-ración un perjuicio gravísimo, cuya estimación en dinero no puede hacerse previamente. Y que la referida resolución anula el derecho legal de esta peticionaria' a ejercer el comercio libremente.
“Duodécimo: Que la resolución de que se viene tratando ha sido dictada sin que la corte y el juez tengan jurisdicción sobre la corpo-ración peticionaria, que no se halla ante dichas corte y juez en pro-cedimiento alguno de ley o de equidad.”
En tanto consideramos el estatuto que prohíbe el libra-miento de “un injunction para suspender los negocios gene-rales y corrientes de una corporación” sin la debida notifi-cación, no aparece de la faz de las alegaciones, o del man-damiento, que la corte de distrito intentó librar, o en reali-dad libró, tal mandamiento. Si la peticionaria fuera una verdadera corporación bona fide organizada de buena fe y no como mero subterfugio o comouflage para ocultar y elu-dir la responsabilidad por la multitud de actos dudosos que se imputan a su causante, si no en nombre, Alonso Riera *306& Cía., entonces es difícil comprender como puede perjudi-car a tal corporación que es tercera de buena fe la orden restrictiva librada por la corte de distrito. De todos modos parece que sería una contestación suficiente a la solicitud de auto inhibitorio decir que si la corporación nuevamente organizada tiene cualesquiera derechos en equidad que indi-rectamente han sido infringidos o perjudicados por la orden restrictiva, pudo y debió hacerse primero una solicitud inte-resando un remedio y exponiendo los hechos al juez senten-ciador que libró la orden de injunction. Entonces podría haberse interpuesto una apelación contra una sentencia ad-versa en este particular, si alguna' hubo. La ley que auto-riza los autos inhibitorios prescribe expresamente “que no podrá pedirse ningún auto inhibitorio para impedir cual-quier resolución de tribunales inferiores que fuera revisable por medio de apelación.” A fortiori la solicitud debe ser denegada cuando el peticionario no ha sido hecho parte en los procedimientos de que se queja y ni siquiera ha llamado la atención de la corte sentenciadora a las supuestas irregu-laridades, privando así al juez sentenciador de la oportuni-dad a que tiene derecho para corregir las mismas.
“La doctrina, sin embargo, de que una 'corporación es una enti-dad legal que existe por separado e independiente de las personas que la componen, es una mera ficción introducida por motivos de conveniencia y para servir a los fines de la justicia. Esta ficción no puede alegarse basta un límite y propósito que no esté dentro de su razón y política, y se ba resuelto que en un caso adecuado y en pro de los fines de la justicia, una corporación y la persona o personas que son dueños de todas sus acciones y activo, serán consideradas como idén-ticas. Así pues, cuando una corporación procede en ley o cuando alega un título a una propiedad, o el título a la propiedad está envuelto, la corporación se considera como una persona separada y distinta de sus accionistas o de cualquiera o de todos ellos; pero cuando pro-cede en equidad para alegar derechos que por su naturaleza son de equidad, o solicita un remedio basado en reglas o principios de equi-dad, una corte de equidad no olvidará que los accionistas son los .ver-*307¿Laderos y esenciales beneficiarios para recobrar, y si los accionistas no tienen derecho en equidad, ni equitativamente están justificados en obtener el remedio que tratan de hacer valer por la corporación en beneficio suyo, no se permitirá recobrar a la corporación. Ade-más, la existencia corporativa como entidad distinta de sus miembros puede ser pasada por alto con el fin de contrarrestar el propósito frau-dulento de los accionistas en su organización.” ' 7 R. C. L., página 27, see. 4.
Debe desestimarse la solicitud y negarse el auto soli-citado.

Desestimada la solicitud y denegado el auto.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.